Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over SALA et al (EP 3113042 A1, hereinafter “SALA”) in view of Raghavan et al (U.S. 20130218898 A1 hereinafter, “Raghavan”).
7.	With respect to claim 1,
SALA discloses a method for artificial intelligence (AI) enabled search of a storage system, comprising:
receiving a label for a detected object in data stored in storage media of the storage system;
creating, in a section of a metadata database of the storage system, an entry for the detected object that includes an identifier of the label for the detected object, an address for the detected object in the storage system, and an address of a node corresponding to the detected object in a navigational section of the metadata database (SALA [0033] – [0034], claim 1 e.g. [0033] All data objects like people, documents (chat messages, emails, patents, blog posts, and so on), and events (meetings, calls, and so on) are represented by nodes in the network. These nodes are connected by edges representing authorship of documents, participation in meetings and calls, but also people-to-people relations like reports-to and is-manager-of and so on. Data objects can be derived from structured datasets as well as unstructured text data. [0034] The set of nodes and relations depends on the considered sources and the contents and other data derived therefrom. A particular characteristic of this approach is that the range of node types (i.e. integrated sources) as well as edge types (i.e. considered relations) can be extended and modified arbitrarily without requiring major changes of other components. [0038] Figure 1c is a schematic representation of a distributing storage system according to an example. A graph or network 1010 is stored over multiple storage 3 devices 1011a-c. Devices 1011a and 1011b can be provided a one location 1013, whilst device 1011c can be provided at another location 1015 for example. The locations can be geographically remote one another. Other devices, 1011d-e, ; and
creating, in the navigational section of the metadata database of the storage system and with the address for the detected object, the node corresponding to the detected object that includes at least one reference to a relative node in the navigational section that corresponds to another object in the data to which the detected object is related and a weight of a relationship between the node and the relative node in the navigational section of the metadata database (SALA claims 1 & 4 e.g. [claim 1] generating an undirected graph representing relationships between multiple data objects of the input data; storing the graph in a persistent, scalable database; processing the input data to generate semantic and/or meta data relating to the multiple data objects, and augmenting the graph to include additional .
Although SALA substantially teaches the claimed invention, SALA does not explicitly indicate
from an artificial intelligence engine;
in a relational section of a metadata database of the storage system.
Raghavan teaches the limitations by stating
receiving, from an artificial intelligence engine (Raghavan [0011] e.g. [0011] Metadata may be created explicitly in a variety of manners, including importations of comprehensive top-down schemas by dedicated data architects, or piecemeal input from end-users providing decentralized bottom-up definitions of individual metadata items.  Metadata may further be "discovered" through analyses processes that utilize pattern matching, machine learning [as artificial intelligence], and/or other techniques to classify data objects.  The metadata that describes a given structured data object may be identified using a variety of mechanisms, including explicit mappings in the form of markup language or type identifiers internal to the data objects, explicit mappings in external tables that map data objects to metadata by references, and mappings determined using structure recognition processes), a label for a detected object in data stored in storage media of the storage system (Raghavan [0069] – [0070], [0111] – [0120] e.g. [0070] At block 230, the server builds an index that maps metadata items to terms associated with the metadata items.  The server may utilize, for example, indexing component 125 to perform the indexing.  In an embodiment, the index is an inverted index in which each term is linked to a set of metadata items.  The terms linked to a particular metadata item are selected from the particular metadata item's constituent contents and/or tags.  In an embodiment, the indexed terms are selected only from content associated with certain fields or tags.  For example, the indexed terms may be selected from content associated with descriptive tags, such as user-annotations, categorical information, labels, and names.  In an embodiment, indexed terms may further be selected from certain types of related metadata items);
creating, in a relational section of a metadata database of the storage system (Raghavan [0007] – [0009], [0059] e.g. relational tables; Even within the same data source, different structural and content constraints may apply to data objects, such as nodes, that have the same abstract structures.  For example, each row of data in a relational database is already subject to constraints inherent to all relational databases. [0009] The term metadata is used herein to refer to any information, including schemas, that defines structures and/or constraints for structured data.  Metadata may comprise one or more units, of varying complexity and granularity, which are hereinafter referred to as items of metadata, or "metadata items." Metadata items may comprise, reference, or embed, other metadata items.  Each metadata item may be described as a "node," and each metadata item may be mapped to one or more specific data objects for which it defines constraints.  This disclosure may at times refer to a set of metadata items as a "collection of metadata," "metadata collection," or simply "metadata." [0059] Data repository 110 includes data objects 111 and metadata 112.  Data repository 110 may comprise any type(s) of data source(s), including without limitation a relational database, an XML document collection, a multidimensional database, flat files, and so forth.  Data repository 110 may be stored in a central location, or distributed amongst multiple locations.  Data objects 111 may conform to any of a variety of underlying formats, including XML and/or relational database objects.  Metadata 112 may likewise take any one or more of the forms described elsewhere in this application.  In an embodiment, data repository 110 is little more than a storage system that communicates conventional data blocks to data server 120 via , an entry for the detected object that includes an identifier of the label for the detected object, an address for the detected object in the storage system, and an address of a node corresponding to the detected object in a navigational section of the metadata database (Raghavan [0069] – [0070], [0111] – [0120], [0128] e.g. [0128] FIG. 7 depicts a data object having the name 710 of "XAP Team Employee Sheet," and the description 721 of "Used to determine username assignments with XAP_Bugs Application." The data object's location in its storing data repository is referenced by location 715 [as an address], which is a URL.  The data object comprises a plurality of sub-objects, each of which is depicted as a row in grid 750.  The rows include row 751, which depicts an employee sub-object.  Both the sheet and the employee sub-objects may conform to specific metadata items, such as a metadata item for "Employee Sheets" and a metadata item for "Employee," respectively).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of SALA and Raghavan, to provide rich contextual information from multiple heterogeneous sources (SALA [0002] – [0004]). 
8.	With respect to claim 2,
 exposing the metadata database of the storage system to a search interface to enable search of the metadata database for at least the detected object or the another object based on the weight of the relationship between the node and the relative node (SALA [0004] – [0005] e.g. weighted edges).
9.	With respect to claim 3,
	SALA further discloses wherein enabling search of the metadata database for at least the detected object or the another object based on the weight of the relationship between the node and the relative node is effective to enable contextual or implicit search of the data stored by the storage system (SALA [0004] – [0005] e.g. The method can further comprise determining data objects representing nodes TOI" the graph, wherein a data object is a source of data comprising a document, person or event For various (sucr1 as all or selected ones) textual data sources, meta-information can be extracted from the text a 11d used to integrate the information from these sources in the graph).
10.	With respect to claim 4,
	Raghavan further discloses
receiving, at the artificial intelligence engine, the data to be stored in the storage system;
processing, with the artificial intelligence engine, the data to be stored to detect multiple objects in the data, the multiple objects including the detected object and other object; and
providing a set of respective labels for the multiple detected objects in the data, the set of respective labels including the label for the detected object and a label for the another object (Raghavan [0011], [0069] – [0070], [0111] – [0120] e.g. machine learning; labels/tags; objects).
11.	With respect to claim 5,
	Raghavan further discloses
receiving, from the artificial intelligence engine, an indication of a confidence level for a contextual relationship between the detected object and the another object in the data (Raghavan [0049] e.g. relationship score); and
defining the weight of the relationship between the node and the relative node based on the confidence level of the contextual relationship between the object and the another object in the data (Raghavan [0051] – [0052], [0088], [0091], [0097] – [0098] e.g. weights).
12.	With respect to claim 6,
	Raghavan further discloses wherein the navigational section of the metadata database comprises a weighted graph of linked nodes that correspond to respective objects detected in the data, and
the method further comprises connecting the node to the relative node with a weighted link having a weight indicative of the defined weight of the relationship between the node and the relative node (Raghavan [0049] – [0052], [0088], [0091], [0097] – [0098] e.g. relationship score; weights).
13.	With respect to claim 8,
	Raghavan further discloses
receiving, from the artificial intelligence engine and with the label for the detected object, an indication of a confidence level of the artificial intelligence engine in detecting the object in the data; and
adding the confidence level of the artificial intelligence engine to the entry for the detected object in the relational section of the metadata database (Raghavan [0009], [0049] e.g. [0009] Each metadata item may be described as a "node," and each metadata item may be mapped to one or more specific data objects for which it defines constraints. [0049] The server performs a link analysis of the graph to determine a relationship score for each particular metadata item in at least the candidate set of metadata items).
14.	With respect to claim 9,
	Raghavan further discloses
the storage system comprises at least one of a solid-state drive (SSD), a hard disk drive (HDD), or an aggregate array of storage media drives; and
the method is implemented by a storage controller of the SSD, a storage controller of the HDD, or a controller that provides a host interface for the aggregate array of storage media drives (Raghavan [0138] e.g. hard disk, solid state drive).
15.	Claims 10-13 and 15 are same as claims 1-2, 5-6 and 9 and are rejected for the same reasons as applied hereinabove.
16.	With respect to claim 14,
	Raghavan further discloses
the artificial intelligence engine from which the label is received; or
a memory configured to maintain the metadata database of the apparatus (Raghavan [0075] e.g. memory).
17.	Claims 16-19 are same as claims 1-2 and 5-6 and are rejected for the same reasons as applied hereinabove.
16.	With respect to claim 20,
	Raghavan further discloses wherein the artificial intelligence engine is embodied at least in part as hardware of the SoC, executable code that is stored on the memory of the SoC, or executable code stored to another memory that is accessible by the hardware-based processor of the SoC (Raghavan [0075] e.g. memory).

17.	Claims 1-3, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over SALA in view of Piecko et al (U.S. 20200320100 A1 hereinafter, “Piecko”).
18.	With respect to claim 1,
SALA discloses
a method for artificial intelligence (AI) enabled search of a storage system, comprising:
receiving a label for a detected object in data stored in storage media of the storage system;
creating, in a section of a metadata database of the storage system, an entry for the detected object that includes an identifier of the label for the detected object, an address for the detected object in the storage system, and an address of a node corresponding to the detected object in a navigational section of the metadata database (SALA [0033] – [0034], claim 1 e.g. [0033] All data objects like people, documents (chat messages, emails, patents, blog posts, and so on), and events (meetings, calls, and so on) are represented by nodes in the network. These nodes are connected by edges representing authorship of documents, participation in meetings and calls, but also people-to-people relations like reports-to and is-manager-of and so on. Data objects can be derived from structured datasets as well as unstructured text data. [0034] The set of nodes and relations depends on the considered sources and the contents and other data derived therefrom. A particular characteristic of this approach is that the range of node types (i.e. integrated sources) as well as edge types (i.e. considered relations) can be extended and modified arbitrarily without requiring major changes of other components. [0038] Figure 1c is a schematic representation of ; and
creating, in the navigational section of the metadata database of the storage system and with the address for the detected object, the node corresponding to the detected object that includes at least one reference to a relative node in the navigational section that corresponds to another object in the data to which the detected object is related and a weight of a relationship between the node and the relative node in the navigational section of the metadata database (SALA claims 1 & 4 e.g. [claim 1] generating an undirected graph representing relationships between multiple data objects of the input data; storing the graph in a persistent, scalable database; processing the input data to generate semantic and/or meta data relating to the multiple data objects, and augmenting the graph to include additional nodes and/or edges representing relationships between the semantic and/or meta data and the data objects; and monitoring the multiple heterogeneous data sources to dynamically update the graph. [claim 4] A method as claimed in any preceding claim, wherein multiple data objects are linked with weighted edges to represent a relationship between data objects).
Although SALA substantially teaches the claimed invention, SALA does not explicitly indicate
from an artificial intelligence engine;
in a relational section of a metadata database of the storage system.
Piecko teaches the limitations by stating
receiving, from an artificial intelligence engine, a label for a detected object in data stored in storage media of the storage system;
creating, in a relational section of a metadata database of the storage system, an entry for the detected object that includes an identifier of the label for the detected object, an address for the detected object in the storage system (Piecko [0009] – [0010], [0066], [0098] and Figs. 2-3 & 5 e.g. An object definition component may access an object definition database to obtain and use metadata, in the form of programmatic objects, about the location and structure of the data stored in the data sources. [0010] Graph databases may depart from traditional storage and definitions paradigms.  Many software developers may be familiar with storing data in tabular form in a relational database.  Such approaches may work well for some applications, but not for others.  Relational databases, for example, may exhibit difficulties in scaling.  Given that more and more of today's innovative applications may involve massive data processing, such large data processing requirements may expose a need for new approaches, such as graph databases.  For example, tables (e.g., tables used in relational databases) may be difficult to implement in web-based environments.  Since a web may be characterized more as a collection of pages that are hyperlinked, than identically-shaped rows in a gigantic table, a graph database may more closely align with present-day web architectures. [0066] In some cases, the link between the data object and the score is stored in the table.  For example, an entry of the table may comprise at least a score and an entity ID (e.g., data object ID) of the data object for which the score is calculated.  In some cases, the table may comprise other data (e.g., metadata) such as a timestamp associated with the score and/or analyses contributing to the score. [0098] The data structures that are illustrated and described in FIG. 2 and FIG. 3 may also be altered in various ways.  For example, in FIG. 2, the OBJECTS data structure can be partitioned or sharded according to SET ID 202.  Sharding, as used herein, may generally refer to horizontal partitioning, whereby rows of database tables may be held separately rather than splitting by columns.  Each partition may form part of a "shard," wherein each "shard" may be located on a separate database server or physical location.  Similarly, in FIG. 3, for example, the CHARACTERISTICS data structure can be partitioned or sharded according to COLUMN ID 303.  When sharding is used, for every column in a set, the system may create key value tables that can comprise of the values from the chosen column.  The OBJECT RELATIONS table can also be partitioned or sharded according to the REL.  ID 311 or sharded according to an algorithm that can maintain persistence.  FIGS. 2 and 3 are for illustration purposes only and may comprise of more columns than is illustrated in those figures [as receiving, from an artificial intelligence engine (e.g. Artificial intelligence, such as machine learning algorithms), a label (e.g. name; object ID) for a detected object in data stored in storage media of the storage system;
creating, in a relational section of a metadata database (e.g. OBJECT RELATIONS table) of the storage system, an entry (e.g. Fig. 2) for the detected object that includes an identifier (e.g. name; object ID) of the label for the (e.g. location) for the detected object in the storage system]), and an address of a node corresponding to the detected object in a navigational section of the metadata database (Piecko [0111] – [0112] and Figs. 2-3 & 5 e.g. [0111] FIG. 5 shows an exemplary model of a database system of the present disclosure.  The model may be similar to, or correspond to, the examples of the database systems described in FIG. 2 and FIG. 3.  The model may comprise a set of predefined data structures.  In the illustrated model, the Entity data structure 501 may correspond to the OBJECTS data structure 201 as described in FIG. 2.  Similarly, the Entity data structure may hold entries uniquely identified with an identifier ID (e.g., ID) and associated with an entity class, defined in the Entity Class data structure 504, with the aid of an identifier herein called Entity Class ID.  The Entity data structure 501, in some embodiments, may further comprise a timestamp corresponding to the date and time an object is created (e.g., CDATE) and/or date and time an object is last modified (e.g., MDATE). [0112] The Entity Class data structure can correspond to the SETS data structure 204 as described in FIG. 2.  Similarly, the Entity Class data structure may hold data related to Entity Class data.  Classes of data may be represented on a mind map as nodes.  Each entry in an Entity Class data structure 504 may comprise at least a unique identifier (e.g., ID) and may also comprise its name (e.g., an address of a node (e.g. Fig. 5) corresponding to the detected object in a navigational section of the metadata database]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of SALA and Piecko, to provide rich contextual information from multiple heterogeneous sources (SALA [0002] – [0004]). 

19.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SALA in view of Raghavan, and further in view of Burger et al (U.S. 20190340492 A1 hereinafter, “Burger”).
20.	With respect to claim 7,
Although SALA and Raghavan combination substantially teaches the claimed invention, they do not explicitly indicate
receiving, from the artificial intelligence engine and based on a second artificial intelligence model executed by the artificial intelligence engine, a second indication of a second confidence level for the contextual relationship between the detected object and the another object in the data; and
redefining the weight of the relationship between the node and the relative node based on the second confidence level of the contextual relationship between the detected object and the another object in the data; or
unlinking the node from the relative node based on the second confidence level of the contextual relationship between the detected object and the other object in the data.
Burger teaches the limitations by stating
receiving, from the artificial intelligence engine and based on a second artificial intelligence model executed by the artificial intelligence engine, a second indication of a second confidence level for the contextual relationship between the detected object and the another object in the data; and
redefining the weight of the relationship between the node and the relative node based on the second confidence level of the contextual relationship between the detected object and the another object in the data; or
unlinking the node from the relative node based on the second confidence level of the contextual relationship between the detected object and the other object in the data (Burger [0078], [0102] and Fig. 6 e.g. [0078] FIG. 6 is a diagram 600 depicting an example of using a quantized neural network model with additional, quantized training.  As shown, an input neural network model W 610 is represented as a set of pre-trained model parameters, which has been trained using a normal floating-point representation, to produce a trained neural network model W*, in a similar manner to that discussed above regarding FIG. 5.  This trained model W* neural network nodes and edges in the quantized model 630.  In some examples, one or more aspects of the quantization process can be specified by a user or programmer One or more operations are performed with the quantized model 630, thereby producing quantized results 640.  The quantized results can be evaluated by performing inference evaluation with inputs that were used to train the input neural network model W 610.  In addition or alternatively, the quantized results 640 can be evaluated by providing new input data to the quantized model 630, and evaluating the accuracy of the results.  It should be noted that evaluation of the accuracy of the quantized model can be performed by evaluating the output of the neural model itself, and not by comparing errors within edges or node weights of the neural network. [0102] In some examples, the normal-precision or the quantized precision neural network models can have one or more node weights sparsified.  This can be implemented by eliminating edges between one or more nodes of the neural network.  For example, very low or zero weights can be assigned to edges input to a particular neural network node.  In other examples, connections between nodes can be deleted from the neural network model data structure).
. 

21.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SALA in view of Raghavan, and further in view of Kristal et al (U.S. 20090037351 A1 hereinafter, “Kristal”).
22.	With respect to claim 7,
Although SALA and Raghavan combination substantially teaches the claimed invention, they do not explicitly indicate
receiving, from the artificial intelligence engine and based on a second artificial intelligence model executed by the artificial intelligence engine, a second indication of a second confidence level for the contextual relationship between the detected object and the another object in the data; and
redefining the weight of the relationship between the node and the relative node based on the second confidence level of the contextual relationship between the detected object and the another object in the data; or
unlinking the node from the relative node based on the second confidence level of the contextual relationship between the detected object and the other object in the data.
Kristal teaches the limitations by stating
receiving, from the artificial intelligence engine and based on a second artificial intelligence model executed by the artificial intelligence engine, a second indication of a second confidence level for the contextual relationship between the detected object and the another object in the data (Kristal Claim 4 e.g. after the step of adjusting, providing the network output to a second machine learning network; providing a second question to a plurality of users of the second network;  and receiving at least one of choices and guesstimates from the users of the second network in response to the second question); and
redefining the weight of the relationship between the node and the relative node based on the second confidence level of the contextual relationship between the detected object and the another object in the data (Kristal [0035] e.g. The neural network utilizes the votes to assign and adjust the weights of the nodes, strengthening and/or weakening the relationships between the nodes); or
unlinking the node from the relative node based on the second confidence level of the contextual relationship between the detected object and the other object in the data.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of SALA, Raghavan and Kristal, to provide rich contextual information from multiple heterogeneous sources (SALA [0002] – [0004]). 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
23.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
24.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 26, 2021